The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on June 13, 2022.

Claims 1-13 and 15-26 are pending. Claim 14 was cancelled.  Claims 1, 13, 15-18, 23-24 and 26 are currently amended.

The objection to claim 17 for minor informality is withdrawn in view of Applicant’s amendment. 

The rejection of claims 1-17 and 19-26 under 35 U.S.C. 102(a)(1) as being anticipated by Christensen et al. (US 2012/0071384) is withdrawn in view of Applicant’s amendment.  


The rejection of claims 1-11, 13-17 and 19-23 under 35 U.S.C. 102(a)(1) as being anticipated by Schwerter et al. (US 2011/0319312), hereinafter “Schwerter” is withdrawn in view of Applicant’s amendment and arguments therein.  

The rejection of claims 1-3, 9-10, 14, 16 and 18-22 under 35 U.S.C. 102(a)(2) as being anticipated by Sahley et al. (US Patent No. 10,800,995), hereinafter “Sahley” is withdrawn in view of Applicant’s amendment and arguments therein.  
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Schwerter as applied to claims 1-11, 13-17 and 19-23 above is withdrawn in view of Applicant’s amendment and arguments therein.    

The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Schwerter as applied to claims 1-11, 13-17 and 19-23 above, and further in view of Duran et al. (US 2006/0105937) is withdrawn in view of Applicant’s amendment and  arguments therein.   

The rejection of claims 4-6, 13, 15 and 23 under 35 U.S.C. 103 as being unpatentable over Sahley as applied to claims 1-3, 9-10, 14, 16 and 18-22 above is withdrawn in view of Applicant’s amendment and arguments therein.    

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 15-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winston et al.  (U.S. Patent No. 5,264,047), hereinafter “Winston.” 
	Regarding claims 1-13 and 15-26, Winston teaches environmentally safe aqueous cleaning compositions comprising alkaline salts, organic adjuvants and a hydrotrope comprised of alkali metal salts of carboxylic acids having a chain length of 7-13 carbon atoms so as to maintain the organic adjuvant in solution (see abstract).  Especially preferred alkaline salts are 
carbonates and bicarbonates (see col. 5, line 68 to col. 6, line 9). Also suitable alkaline salts include the alkali metal ortho or complex phosphates; the complex phosphates are especially effective because of their ability to chelate water hardness and heavy metal ions, which include, for example, sodium or potassium pyrophosphate, tripolyphosphate and 
hexametaphosphates (see col. 6, lines 10-16). In Example XXVI, Winston teaches an aqueous cleaning composition consisting of 2.0 wt% sodium bicarbonate (a builder), 8.0 wt% potassium tripolyphosphate,  2.0 wt% potassium pyrophosphate (a total of 10 wt% phosphates, which chelate water hardness as discussed above, hence reads on “chelator”), 2.5 wt% potassium silicate (also a builder), 1.0 wt% Polytergent SL-42 (nonionic alcohol alkoxylate surfactant), 0.5 wt% Polytergent SLF-18 (nonionic surfactant), 1.0 wt% Polytergent CS-1 (nonionic surfactant), 2.5 wt% sodium decanoate (an anionic surfactant) (a total  surfactants of 5.0 wt%) and water, qs, i.e., 80.5 wt% (see col. 21, lines 29-47), which is also useful as a laundry detergent (see col. 21, lines 64-66). The aqueous solution has a pH of from about 10, or somewhat less, to 13, preferably from about 10 to less than 12 and, more preferably 10.5 to 10.9 (col. 6, lines 24-28). In the above example, the total amount of the nonionic surfactants is 2.5 wt% (i.e., 1.0 wt% Polytergent SL-42  + 0.5 wt% Polytergent SLF-18 + 1.0 wt% Polytergent CS-1), and  the anionic surfactant is 2.5 wt% (i.e., sodium decanoate), hence the weight ratio of anionic surfactant:nonionic surfactants is 2.5:2.5 or 1, which meets claim 12.  The total amount of the builders is 4.5 wt% (i.e. 2.0 wt% sodium bicarbonate and 2.5 wt% potassium silicate, which meets claim 13).  The total amount of the chelator or chelate is 10 wt% (i.e., 8.0 wt% potassium tripolyphosphate,  2.0 wt% potassium pyrophosphate), which meets claim 15. It is noted that the above composition excludes enzyme, enzyme stabilizer, a dispersing agent, anti-foam agent, brightener and dye, which meets claim 19; and the total number of components is 9, which meets claims 21-22.  Even though Winston does not explicitly disclose the viscosity of the composition as recited in claim 1, the conductivity as recited in claims 2 and 3, the chelator configured so that at least 75% by weight thereof will degrade substantially completely under ambient conditions in a time of 14 days as recited in claim 16, and the viscosity and conductivity of the composition as recited in independent claim 23 and dependent claim 26,  it would be inherent for the composition and chelator to exhibit the above properties because the same compositions comprising the same ingredients having the same proportions and having the same pH have been utilized.  “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II.  Hence, Winston anticipates the claims. 

Claim Rejections - 35 USC § 103
Claims 1-13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al. (US 2012/0071384, already of record), hereinafter “Christensen.”
	Regarding claims 1-13 and 15-26, Christensen, in Example 2, teaches an aqueous laundry composition which consists of 62.34 wt% DI water, 14.36 wt%  X-AES (23%) (alkyl ethoxylated surfactant, an anionic surfactant), 3.30 wt% Plurafac SL-42 (C6-10-(PO)3(EO)6, an ethoxylated alcohol nonionic surfactant), 10.00 wt% Barlox 12 (30%) (cocoamine oxide, a nonionic surfactant), 10.00 wt% MGDA (40%) (methylglycine-N-N-diacetic acid trisodium salt; (which reads on the chelator, and also reads on the chelator which is configured so that at least 75% by weight thereof will degrade substantially completely under ambient conditions in a time of 14 days ) (see 1st  composition in Table B, page 15 and Title). The total amount of the surfactants in the above example is  27.66 wt% (i.e., 14.36  wt% + 3.30 wt%  + 10.00 wt%); the total amount of the nonionic surfactants is 13.3 wt%  (i.e., 3.3 wt% + 10 wt%); and the weight ratio of the anionic surfactant to the nonionic surfactants is 14.36:13.3 or 1.08:1 or 1.08. As seen above, the composition includes 5 components and does not include enzyme, enzyme stabilizer, dispersing agent, anti-foam agent, brightener and/or dye. Christensen also teaches that the liquid composition has a neat pH of from about 7 to about 13, and the detergent may contain a buffer and/or a pH-adjusting agent, including inorganic and/or organic alkalinity sources such as water-soluble alkali metal, and/or alkali earth metal salts of carbonates and bicarbonates, among others (see paragraph [0058]). Christensen, however, fails to specifically disclose the incorporation of a builder that is effective as an alkalinizing agent and a viscosifier, say in Example 2 above as recited in independent claims 1,  23 and 24; the builder having an amount of about 0.01% to about 10% by weight as recited in claim 13;  the builder being alkali carbonate or alkali bicarbonate as recited in claim 18; the conductivity of the composition as recited in claims 2 and 3; and the viscosity and conductivity of the composition as recited in independent claim 23 and dependent claim 26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an alkali carbonate or alkali bicarbonate, say in Example 2 above, in amounts within those recited because these are some of the selections of buffer/pH adjusting agent  which will provide the liquid composition a neat pH of from about 7 to about 13 as specifically desired by Christensen  in paragraph [0058]. Regarding the specific amount of the alkali carbonate or alkali bicarbonate, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to optimize the amount of the alkali carbonate or alkali bicarbonate through routine experimentation for best results.
	In view of the addition of the alkali carbonate or alkali bicarbonate into the liquid composition to obtain a neat pH of from about 7 to about 13, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the alkali carbonate or alkali bicarbonate to also act as a builder that is effective as an alkalinizing agent and a viscosifier because the same components have been utilized, hence, would behave similarly, that is, as a pH adjuster and a builder.	
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the viscosity and conductivity of the resulting liquid composition to be within those recited because similar components with overlapping proportions have been utilized, hence, would exhibit similar properties.
	
Response to Arguments
Applicant's arguments filed on June 13, 2022 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection based upon Christensen, Applicant argues that the reference fails to teach the use specifically of  a builder that is effective as an alkalinizing agent and a viscosifier. Applicant also argues that even if the skilled artisan did attempt the alleged modification, there is no reasonable expectation that the end result would be a composition having a viscosity as recited in the present claims. 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as stated in paragraph 13 above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761